Case 1:21-cr-00003-RCL Document 19-1 Filed 03/05/21 Page 1of1

Ruffin, Lamont (USMS)

From: Dana Lawhorne <Dana.Lawhorne@alexandriava.gov>

Sent: Thursday, March 4, 2021 2:36 PM

To: Ruffin, Lamont (USMS)

Subject: FW: contact for U.S. Marshals re: media requests for Jacob Chansley
FYI.

From: Amy Bertsch

Sent: Thursday, March 04, 2021 2:22 PM

To: Dana Lawhorne

Subject: FW: contact for U.S. Marshals re: media requests for Jacob Chansley

From: Amy Bertsch

Sent: Wednesday, February 10, 2021 10:34 AM

To: aehrhard@kwklaw.net

Subject: contact for U.S. Marshals re: media requests for Jacob Chansley

Good morning,

| wanted to follow up about the media requests for Jacob Chansley. Because he is a federal inmate, I’m going to refer
you to our contacts at the U.S. Marshals Service who request that all media inquiries be directed to them.

Lamont J. Ruffin, Chief Deputy U.S. Marshal at lamont.ruffin@usdoj.gov
Rachel Gibson, D/DC Public Affairs Officer/Supervisory Deputy at rachel.gibson@usdoj.gov

Chief Deputy Ruffin explained, “In accordance with USMS policy directive regarding media interview requests, the
following protocols should be followed: Prisoner interview requests may only be approved upon the permission of the
U.S. Attorney, the judge, the prisoner, the defense attorney, and the management of the detention facility where the
prisoner is located. It is the responsibility of media representatives to obtain the approval of the aforementioned,
making sure that all parties indicate their approval to the USM or CDUSM, who may require written approval.”

| hope this will be helpful to you and Mr. Watkins.

Kind regards,

Amy Bertsch

Communications Specialist

City of Alexandria, Virginia

Alexandria Sheriff's Office/Administration
703.746.5014 (direct)

703.472.4123 (mobile)
